Case 5:19-cv-00528-JSM-PRL Document 31 Filed 12/07/20 Page 1 of 3 PageID 183




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

MICHAEL MARANDA,

        Plaintiff,

v.                                                                  Case No: 5:19-cv-528-Oc-30PRL

HASH DEPLOY INC and DOUGLAS
SHOOK,

        Defendants.


                                               ORDER
        Plaintiff’s counsel submitted a motion in the form of a letter requesting the court hold a

telephonic conference to resolve a discovery issue. (Doc. 30). Requests for the court should be

filed as a motion so they are brought to the court’s attention. In the letter, Plaintiff’s counsel recites

that the defendants failed to appear for a remote deposition and have failed to respond to discovery

demands. (Doc. 30). If Plaintiff seeks to compel discovery, a motion requesting that relief should

be filed.

        Further, Local Rule 3.01(g) provides that “[b]efore filing any motion in a civil case, except

a motion for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss or

to permit maintenance of a class action, to dismiss for failure to state a claim upon which relief

can be granted, or to involuntarily dismiss an action, the moving party shall confer with counsel

for the opposing party in a good faith effort to resolve the issues raised by the motion, and shall

file with the motion a statement (1) certifying that the moving counsel has conferred with opposing

counsel and (2) stating whether counsel agree on the resolution of the motion.” The purpose of
Case 5:19-cv-00528-JSM-PRL Document 31 Filed 12/07/20 Page 2 of 3 PageID 184




Local Rule 3.01(g) “is to require the parties to communicate and resolve certain types of disputes

without court intervention.” Desai v. Tire Kingdom, Inc., 944 F. Supp. 876, 878 (M.D. Fla. 1996).

       It is unclear if Plaintiff’s counsel has even made an effort to confer with either defendant

to resolve the discovery dispute. Accordingly, Plaintiff’s request for a telephonic conference (Doc.

30) is denied without prejudice. If Plaintiff’s counsel wishes to refile the request as a motion, he

may do so after at least conferring with the individual defendant about the relief requested or

informing the court that he has tried to confer but was unable to.

       Additionally, it appears that individual defendant Douglas Shook is proceeding pro se. Mr.

Shook is cautioned that a pro se party cannot represent a corporation. See Palazzo v. Gulf Oil

Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“[A] a corporation is an artificial entity that can act

only through agents, cannot appear pro se, and must be represented by counsel.”) (emphasis

added). If Mr. Shook intends to represent himself, he is cautioned that despite proceeding pro se

(i.e., without an attorney), he is required to comply with this Court’s Local Rules, the Federal

Rules of Civil Procedure, and the Federal Rules of Evidence. Mr. Shook may obtain a copy of the

Local Rules from the Court’s website (http://www.flmd.uscourts.gov) or by visiting the Office of

the Clerk of Court. Also, resources and information related to proceeding in court without a lawyer,

including a handbook entitled Guide for Proceeding Without a Lawyer, can be located on the

Court’s website (http://www.flmd.uscourts.gov/pro_se/default.htm). Mr. Shook should also

consult the Middle District of Florida’s Discovery Handbook for a general discussion of this

District’s discovery practices (see http://www.flmd.uscourts.gov/civil-discovery-handbook).




                                                -2-
Case 5:19-cv-00528-JSM-PRL Document 31 Filed 12/07/20 Page 3 of 3 PageID 185




       DONE and ORDERED in Ocala, Florida on December 7, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -3-
